Citation Nr: 1633304	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for major depressive disorder, rated as 30 percent disabling prior to June 19, 2013; 50 percent disabling from June 20, 2013 to June 26, 2015; and 70 percent disabling thereafter.

2.  Entitlement to an increased rating for a right ankle disability, rated as 10 percent disabling prior to March 30, 2010 and 20 percent disabling thereafter.

3.  Entitlement to service connection for a low back disability, to include whether new and material evidence has been received to reopen the claim.

4.  Entitlement to service connection for a stomach disability, to include whether new and material evidence has been received to reopen the claim.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran has verified active service from October 1992 to October 1995 and from July 1999 to October 1999 with several years of additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which increased the ratings for the Veteran's psychiatric and right ankle disabilities and determined new and material evidence had not been received regarding the service connection claims for low back and stomach disabilities.  Subsequent rating decisions in April 2015 and January 2016 granted further increases for the psychiatric disability.

The Veteran appeared at a hearing before the undersigned in April 2016.  

The issues of entitlement to an increased rating for the service-connected right ankle disability and service connection for low back and gastrointestinal disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the rating assigned for major depressive disorder during the April 2016 hearing.

2.  Evidence received by VA since the May 2008 rating decision that denied service connection for a low back disability relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  Evidence received by VA since the April 2005 rating decision that denied service connection for a stomach disability relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for low back and stomach disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b). 

Here, the Veteran withdrew his appeal of the rating assigned for major depressive disorder on the record during the April 2016 hearing.  In separate correspondence dated in April 2016, the Veteran notified VA that he wished to withdraw the appeal of the rating assigned for major depressive disorder.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn his appeal of this issue.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.

II.  New and Material Evidence

An April 2005 rating decision denied entitlement to service connection for low back and stomach disabilities.  The Veteran filed a notice of disagreement regarding the denial of service connection for the low back disability in October 2005, but failed to perfect an appeal of the issue by not filing a timely substantive appeal after the issuance of a statement of the case in February 2006.  The Veteran did not appeal the denial of service connection for a stomach disability, and new and material evidence was not received regarding the claim within one year of notice of the denial.  Thus, the April 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

A subsequent rating decision in May 2008 also denied service connection for a low back disability, but did not discuss whether new and material evidence had been received to reopen the claim.  The Veteran did not file a notice of disagreement and new and material evidence regarding the claim was not received within one year of notice of the May 2008 rating decision; therefore, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§3.156(b), 20.302(a).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

The April 2005 rating decision denied entitlement to service connection for a low back disability on the basis that it was not related to a disease or injury in service and was not caused or aggravated by the Veteran's service-connected right ankle disability.  The April 2005 denial was based on a March 2005 VA examination report in which the examiner indicated he was unable to find any pathology in the right ankle that would suggest disability.  As such, the March 2005 VA examiner determined the claimed low back disability was not caused or aggravated by the right ankle, as claimed by the Veteran.  The May 2008 rating decision did not consider secondary service connection for the low back disability.

Since the May 2008 rating decision, VA has received a substantial amount of evidence confirming the pathology underlying the Veteran's service-connected right ankle disability, to include June 2015 and July 2016 VA examination reports that confirmed right ankle arthritis.  The July 2016 VA examiner also indicated the Veteran has a left ankle disability that is at least as likely as not the result of the service-connected right ankle disability.  This evidence was not of record at the time of the prior denials for the low back disability.  It relates to the basis for the prior denials and raises a reasonable possibility of substantiating the claim in so much that it supports the Veteran's theory of secondary service connection.  Thus, reopening of the low back claim is warranted.

The Board also finds reopening of the Veteran's service connection claim for a stomach disability is warranted.  The April 2005 rating decision determined service connection was not warranted on the basis there was no evidence the claimed disability was the result of disease or injury in service.  During the April 2016 hearing, the Veteran testified that recent changes in his medication for his service-connected psychiatric disability have resulted in an increase in symptomatology related to the claimed stomach disability, to the extent that he has sought emergency medical treatment for the condition on several occasions in recent months.  This evidence is presumed credible within the context of reopening.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  This evidence was not of record at the time of the prior denial in April 2005, relates to a previously unestablished element of the claim, and raises a reasonable possibility of substantiating the claim.  Thus, reopening of the stomach claim is also warranted.


ORDER

The appeal of the rating assigned for major depressive disorder is dismissed.

The claim of entitlement to service connection for a low back disability is reopened, to this extent only, the appeal is granted.

The claim of entitlement to service connection for a stomach disability is reopened, to this extent only, the appeal is granted.


REMAND

This decision reopens the Veteran's claims of entitlement to service connection for low back and stomach disabilities.  The reopened claims must be reviewed by the AOJ in the first instance, as a lack of new and material evidence to reopen the claims was the prior basis for the denials that led to the present appeal.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  The Board also finds new examinations regarding the claims are necessary as the Veteran has asserted, and the record suggests, new theories of entitlement for claimed disabilities.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence).  Importantly, the current evidence suggests the right ankle disability has increased in severity and the left ankle disability is now service-connected.  As the Veteran claims his back disability is due to his ankle disability, a new VA examination to address this theory of entitlement is warranted.  Similarly, the Vetera testified that new medications prescribed for his service-connected psychiatric medications cause increased gastrointestinal symptoms.  As such, a new VA examination to address this theory of entitlement is warranted.

With regard to the appeal of the rating assigned for the Veteran's service-connected right ankle disability, the record reflects VA provided a new ankle examination in July 2016 in conjunction with the Veteran's claim of entitlement to service connection for a left ankle disability.  This examination reflects a greater level of impairment of the right ankle when compared with prior examinations.  The Veteran has not waived initial AOJ consideration of this evidence; therefore, the AOJ must consider this newly acquired evidence in the first instance and issue a supplemental statement of the case to ensure the Veteran is afforded due process. See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.101(a); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion addressing his claim of entitlement to service connection for a low back disability.

The examiner is asked to address the following questions:

(a) Is the Veteran's current low back disability at least as likely as not (a degree of probability of 50% or higher) the result of disease or injury during the Veteran's active military service?  In this regard, please address the Veteran's treatment for low back pain in November 1994, as documented in service treatment records.

(b) Is it at least as likely as not (a degree of probability of 50 percent or higher) that the low back disability has been caused or aggravated by the Veteran's service-connected right or left ankle disability?  If aggravation is found, please attempt to establish a baseline level of severity of the low back disability prior to aggravation by the ankle disability.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

2.  Schedule the Veteran for a VA examination to obtain an opinion addressing whether the Veteran has a current stomach disability that is at least as likely as not (a degree of probability of 50% or higher) caused or aggravated by his service-connected disabilities, to include medication prescribed for his orthopedic and psychiatric disabilities.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the stomach disability prior to aggravation by the service-connected disability or disabilities, to include the medication prescribed to treat the service-connected disability or disabilities.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


